DETAILED ACTION

Claim Status
Claims 38-61 is/are pending.
Claims 38-61 is/are rejected.
Claims 1-37 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
   	Paragraphs [0029] and [0030] are identical and duplicative.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 48-49, 54 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 48 is vague and indefinite because the phrase “the film is synthesized from a solvent” is unclear and confusing -- i.e., the phrase implies that the polyamic acid film incorporates the solvent as part of the film itself, as compared to the polyamic acid forming the film being synthesized in a solvent, with the solvent being a medium for the chemical reaction producing the polyamic acid.
 	Claim 49 is vague and indefinite because the claim contains the limitation "the solvent is ethanol".  There is insufficient antecedent basis for “the solvent” in the claim.
	Claim 54 is vague and indefinite because it is unclear whether the term “sabacate” is a typographical error for “sebacate” (i.e., the ester of sebacic acid), or whether Applicant intended to refer to “sabacate”.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38-43, 50-53, 55-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KAWASHIMA ET AL (US 2004/0253451),
in view of KOMADA (US 2009/0280266).
 	and in view of GONG ET AL (US 2015/0114907),
	and in view of POPPLEWELL ET AL (US 2004/0018278),
	and in view of WICKER ET AL (US 2017/0143022).
	KAWASHIMA ET AL ‘451 discloses barrier films for packaging (e.g., food products, etc.) wherein the barrier films comprise a resin layer (e.g., polyamic acid) on one or both sides of the barrier film, wherein the resin layer (e.g., polyamic acid) has a typical thickness of 5 nm to 500 mm.  (entire document, e.g., Figure 7, etc.; paragraph 0002-0004, 0109-0113, 0183-0186, etc.)  However, the reference does not specifically discuss a polyamic acid layer containing glutaraldehyde. 

	 GONG ET AL ‘907 discloses that it is known in the art to utilize glutaraldehyde as a crosslinking agent for water-soluble polymers (e.g., polyamic acid, etc.). (paragraph 0038, etc.)
	POPPLEWELL ET AL discloses that it is well known in the art to incorporate flavoring agents (e.g., sulfonated amino acids such as cysteine, etc.) in food-facing layers of food packaging films. (paragraph 0007-0010, 0057, 0059, etc.)
 	WICKER ET AL discloses that it is well known in the art to utilize flavor enhancers (e.g., L-cysteine, etc.), optionally in combination with other known food additives and/or flavor-enhancing agents and/or fats or oils (e.g., amino-salicylic acid salts; acetic acid; adipate compounds; citrate compounds; sebacate compounds; linoleic acid; oleic acid; palmitic acid; L-Alanine; L-isoleucine; etc.) (paragraph 0031, 0040-0055, 0059, etc.)
	Regarding claims 38, 41, 55-56, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize barrier films comprising a polyamic acid layer in accordance with KAWASHIMA ET AL ‘451 to form known packaging materials and articles (e.g., bags, pouches, wrappings, etc.) for food products as suggested by KOMADA ‘266.
 	Further regarding claim 38, 55-56, one of ordinary skill in the art would have incorporated effective amounts of a known crosslinking agent such as glutaraldehyde as suggested by GONG ET AL ‘907 in polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451 in order to provide enhanced or modified performance properties 
 	Further regarding claim 38-40, 51, 53, 55, 58-59, 61, one of ordinary skill in the art would have incorporated one or more known food packaging additives such as amino acid-type flavoring or flavor enhancing agents as suggested in POPPLEWELL ET AL and WICKER ET AL, optionally in combination with other known flavor-enhancing agents and/or food additives as disclosed in WICKER ET AL in a product-facing polyamic acid resin layer of the barrier films of KAWASHIMA ET AL ‘451 in order to enhance and/or modify the flavor or taste of food packaged with said barrier film.
 	Regarding claim 42, one of ordinary skill in the art would have selected the degree of crosslinking in the polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451, in order to obtain the stiffness (as represented by the modulus of elasticity) required for specific packaging applications.
	Regarding claim 43, one of ordinary skill in the art would have selected the degree of crosslinking in the polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451, in order to obtain the tensile strength required for specific packaging applications.
 	Regarding claims 50, 60, one of ordinary skill in the art would have allowed for minor amounts of water in polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451 in order to control or maintain the moisture content of packaged contents (e.g., for food products, etc.)
	Regarding claim 52, one of ordinary skill in the art would have selected the amount of glutaraldehyde used in polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451 in order to obtain the specific physical and/or mechanical properties (e.g., elongation at .

Claim 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KAWASHIMA ET AL (US 2004/0253451), in view of KOMADA (US 2009/0280266), and in view of GONG ET AL (US 2015/0114907), and in view of POPPLEWELL ET AL (US 2004/0018278), and in view of WICKER ET AL (US 2017/0143022)
	 	as applied to claim 38 above,
	and further in view of JP 2008-308645 (UENO-JP ‘645),
	and further in view of SANTRA ET AL (US 2017/0099842).
	UENO-JP ‘645 discloses that it is well known to incorporate silver-based antibacterial agents in crosslinkable polymer coatings (e.g., polyamic acid) for surfaces or substrate (e.g., food packaging materials) in order to provide effective antiviral, antibacterial, and antifungal surfaces and/or to prevent spoilage. The reference further discloses the polymer coatings can be formed from liquid compositions containing organic solvents (e.g., ethanol, etc.) (paragraph 0008, 0011, 0028-0030, 0032, 0034, 0044, etc.)
 	SANTRA ET AL ‘842 that it is well known in the art that for antibacterial applications, the term “antibacterial characteristic” is generally refers to the ability of a composition to harm or kill bacteria and/or to prevent the spread and reproduction of bacteria, where typical bacteria of concern include both gram-positive and gram-negative bacteria species (e.g., Staphylococcus epidermidis; Listeria monocytogenes; Escherichia coli (E.coli); Enterobacteria-type species; Aeromonas-type species; Citrobacter-type species; etc.). (paragraph 0035-0036, etc.)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	LANGE ET AL (US 4,487,911) and MCQUADE (US 3,766,117) disclose polyamic acid compositions.
	SANTRA ET AL (US 2013/0108678) and JOSHI ET LA (US 9,192,625) disclose antimicrobial and antibacterial materials effective against Gram-positive and Gram-negative bacteria.
 	MORRIS ET AL (US 2015/0175336) and HUNT ET AL (US 2010/0021710) disclose food packaging containing antimicrobial surfaces.
 	BARMORE ET AL (US 2001/0008658) disclose food packaging films containing food additives.
 	BADER ET AL (US 2009/0148656) and VADLAMANI ET ALA (US 2009/0196957) disclose food flavoring and/or food additive compounds.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 26, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787